Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s remarks received on December 30, 2020.
3.	Claims 1-5 and 7-20 are pending in this application.
Allowable Subject Matter
4.	Claims 1-5 and 7-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggest the features of:
“a machine learning based prediction enhancement (MLBE) block configured to transform the prediction block into an enhanced prediction block by applying a machine learning technique to the prediction block, wherein the MLBE block: 
selects one of the prediction block and the enhanced prediction block as a selected block in response to a rate-distortion optimization (RDO) value, wherein the enhanced prediction block is selected as the selected block in response to a rate- distortion optimization (RDO) value corresponding to the enhanced prediction block indicating a performance gain with respect to an RDO value corresponding to the prediction block, and the prediction block is selected as the selected block in response to the RDO value corresponding to the enhanced prediction block indicating no performance gain with respect to the RDO value corresponding to the prediction block”, along with all the other limitations of claim 1(Please see Non-Final rejection dated 10/07/2020).

Dependent claims 2-5, 7-12, 14-17 and 19-20 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/Ana Picon-Feliciano/Examiner, Art Unit 2482          


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482